Filed 11/15/21 Macciola v. Harms CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


FRANK MACCIOLA, as                                             2d Civ. No. B305868
Trustee, etc. et al.,                                     (Super. Ct. No. 17CVP-0260)
                                                            (San Luis Obispo County)
     Plaintiffs and Respondents.

v.

DAVID HARMS et al.,

     Defendants and Appellants,


      Servient landowners appeal a judgment quieting title to a
roadway easement and confirming plaintiffs’ right to improve the
easement. We affirm.
                              FACTS
      David and Jolene Harms own a parcel of property in
Templeton in San Luis Obispo County. The parcel is subject to a
roadway easement that plaintiffs have used to access their homes
for decades.
      All but one of the plaintiffs, Gary Thatcher, has a recorded
40-foot-wide easement. Thatcher has no recorded easement.
Plaintiffs obtained titles to their properties between 1977 and
2011. All the plaintiffs have used the roadway openly,
continuously, and without the Harms’ permission since they
purchased their properties.
       Except for the first 130 feet from the public road, the
roadway used by plaintiffs is within the recorded easement. The
first 130 feet deviate from the recorded easement due to the
challenging terrain.
       The road is unimproved. It is unsafe, particularly in
winter. Paving the road will make it safer, improve drainage,
and reduce maintenance. Paving will also increase the value of
plaintiffs’ properties.
                               Judgment
       The trial court awarded each plaintiff an easement for right
of way across the Harms’ land based on prescriptive easement,
equitable easement, and, except for Thatcher, on deeded
easement.
       The trial court also granted plaintiffs the right to improve
or construct improvements on their respective access easements
described above, such as drainage improvements, grading,
paving, installing guard rails, and the like, which are reasonably
required to make use, maintenance, and repair of such easements
safer and more convenient.
                            DISCUSSION
                                   I
                        Prescriptive Easement
       The Harms appear to contend that the finding of
prescriptive easement is not supported by substantial evidence.
The substantial evidence rule requires that we view the evidence
in a light most favorable to the prevailing party, not the losing




                                2.
party. (SFPP v. Burlington Northern & Santa Fe Ry. Co. (2004)
121 Cal.App.4th 452, 462.)
       The Harms cite the elements for the creation of an
easement by prescription. The use of the land of another must be
open and notorious, hostile to the true owner under a claim of
right, and continuous and uninterrupted for five years. (Citing
Twin Peaks Land Co. v. Briggs (1982) 130 Cal.App.3d 587, 593.)
       The Harms focus on the “hostile” element. They claim that
the witnesses’ testimony “inferred acknowledgement of the right
to use for 25 years.” The Harms apparently assume that their
acknowledgement that plaintiffs had the right to use the
easement eliminated the element of hostility.
       But hostile use means nothing more than that plaintiffs
were using the roadway to access their properties without the
permission of the servient owner. (Felgenhauer v. Soni (2004)
121 Cal.App.4th 445, 449.) By acknowledging that plaintiffs had
the right to use the roadway, the Harms acknowledge that
plaintiffs’ use is and was hostile to them. In fact, each of the
plaintiffs testified that they were using the road without the
Harms’ permission.
       The Harms appear to argue that the trial court cannot find
a prescriptive easement or an equitable easement over the
express easement reserved in plaintiffs’ deeds to their properties.
But Thatcher has no express easement, and the Harms cite no
authority that prevents the court from quieting title to an
easement under alternate theories.
                                   II
                          Scope of Easements
       The Harms contend the trial court erred in expanding the
rights of the easement holders.




                                3.
       The Harms object to the portion of the trial court’s order
allowing plaintiffs to construct improvements on their easements,
such as improving drainage, grading, paving, and installing
guardrails, reasonably required to make use maintenance and
repair safer and more convenient.
       The Harms argue the extent of a servitude is determined
by the terms of the grant or the nature of the enjoyment by which
it was acquired. (Citing Applegate v. Ota (1983) 146 Cal.App.3d
702, 711; Civ. Code, § 806.) That is true as a general rule. A
grant or prescriptive use for a bicycle path does not authorize use
for a six-lane freeway.
       But here the trial court’s order did not materially change
the use of the easement. It is still a roadway for access to
plaintiffs’ properties. The court’s order simply allows
improvements to facilitate that use. Every easement includes the
right to do such things as are necessary to full enjoyment of the
easement, such as repairs, renewals, and replacements on the
servient property. (Dolnikov v. Ekizian (2013) 222 Cal.App.4th
419, 428.)
       Here the trial court’s order allows improvements that make
the roadway easement safer and easier to maintain. The
improvements do nothing more than allow plaintiffs full
enjoyment of the easement.
       The Harms argue the trial court’s order gives plaintiffs the
equivalent of a fee simple. A fee simple conveys the fullest and
most absolute estate in land known to law. (Callahan v. Martin
(1935) 3 Cal.2d 110, 120.) Here plaintiffs’ rights are confined to
the use of the Harms’ land as a roadway with the attendant right
to improve and repair for roadway purposes. That is not a fee
simple. The court’s order does not give, and plaintiffs are not




                                4.
claiming, the full and absolute right to use any portion of the
Harms’ land as they see fit.
                          DISPOSITION
      The judgment is affirmed. Costs are awarded to
respondents.
      NOT TO BE PUBLISHED.




                                      GILBERT, P. J.
We concur:




             PERREN, J.




             TANGEMAN, J.




                                 5.
                 Matthew G. Guerrero, Judge

           Superior Court County of San Luis Obispo

               ______________________________

     Law Offices of Michael D. Kwasigroch, Michael D.
Kwasigroch for Defendants and Appellants.
     Ogden & Fricks, Roy E. Ogden for Plaintiffs and
Respondents.




                              6.